OPINION — AG — ** MENTAL HEALTH — HOSPITAL DISTRICTS ** IN CONSIDERATION OF THE PROVISIONS OF 43A O.S. 14 [43A-14](9) AND 43A O.S. 60 [43A-60], REFERRED TO IN YOUR LETTER, IT IS THE OPINION OF THE A.G. THAT THE DIRECTOR OF THE DEPARTMENT OF MENTAL HEALTH 'HAS' THE AUTHORITY AND THE DUTY TO DESIGNATE, WITH THE CONSENT OF THE MENTAL HEALTH BOARD, HOSPITAL DISTRICTS FOR THE PURPOSE OF DETERMINING TO WHICH OF THE INSTITUTIONS WITHIN THE DEPARTMENT PERSONS COMMITTED THERETO FROM EACH COUNTY SHALL INITIALLY BE SENT, INCLUDING THESE COMMITTED UNDER 43A O.S. 60 [43A-60] (CONFINEMENT CRIMINAL CHARGES, PRISONERS, STATE HOSPITAL FOR OBSERVATION). CITE: 43A O.S. 14 [43A-14], 43A O.S. 55 [43A-55] (JAMES P. GARRETT)